Citation Nr: 1825746	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on May 4, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) VA Medical Center in St. Cloud, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted for additional development and due process concerns relating to the Veteran's claim.

Under 38 U.S.C.A. § 1728(a), reimbursement of certain medical expenses is available only "where - (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical."  38 U.S.C. § 1728(a) (2012); 38 C.F.R. § 17.120 (2017).  

On May 4, 2014, the Veteran sought emergency medical treatment at a private hospital for which he subsequently sought reimbursement for under the provisions above.  In the July 2014 denial letter, the VA Medical Center indicated they denied the claim for reimbursement on the basis that the services provided were not so emergent that delay would have been hazardous to the Veteran's life or health, a VA medical facility was readily available, and the Veteran had other insurance coverage eligible to make payment on the claim.  

The Veteran disputes this denial on the basis that his symptoms were much worse that the records reflect and that he thought he was having another heart attack as the symptoms were similar to ones he had when he had his heart attack seven years previously.  Furthermore, he reports he did seek assistance from VA by calling its 24-hour After Hours Call Center and was told that the closest VA facility, which was 40 miles away, was closed on the weekend (which this event occurred over) and that he was told to go into the emergency room.  (The closest VA Medical Center in St. Cloud was 100 miles away.  He reports he was given "permission" but that, had he been having a heart attack, as he thought, he "may not have made it to St. Cloud '100 miles' away.")  He also indicated he made the private hospital call as well.  Finally, the Veteran admits that he has did have Medicare A and B, but that VA was his primary health carrier due to the fact that he is 100 percent disabled.  

The Board finds that remand is necessary to obtain the VA records in May 2014 relating to the Veteran's calls to the After Hours Call Center and any decisions made relating to request for preauthorization of his visit to an emergency room.  Although not considered by the VA Medical Center in its decision, the Board finds these records to be highly relevant in determining the Veteran's state of mind at the time he decided to go to the private emergency room.  Such a state of mind is important given that the term "emergency treatment" means medical care or services furnished "when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health."  Consequently, in determining what a "prudent layperson" would reasonably expect, it would be helpful to know what, if any, medical advice was sought and received at the time.  Moreover, it would be helpful to know if the person would reasonably believe that he was given authorization to go to a private emergency room.  That information can only be obtained from the VA records discussed above.  As such, those records need to be associated with the Veteran's claims file.

The Veteran also has stated that he had the private hospital call VA.  Presumably records of those calls should be in his private treatment records.  On remand, efforts should be made to obtain a full copy of his private treatment records, to include any administrative records of the calls made to VA on the Veteran's behalf.

Furthermore, the Veteran has stated that the closest VA medical facility, which was 40 miles away, was closed at the time that he felt he needed care and that the next closest facility that was available, the St. Cloud VA Medical Center, was over 100 miles away.  The VA Medical Center has found that there was a VA medical facility feasibly available to the Veteran without providing any reasons and bases for that finding, frustrating the Board's review of its decision.  It would be helpful on remand if the VA Medical Center would provide an explanation of its decision based on the facts of this case as to why there was a VA facility reasonable available to the Veteran on May 4, 2014 when he sought emergency care.

Finally, the Board notes that, since the Veteran's appeal was certified to the Board in December 2014, the Court of Appeals for Veterans Claims (Court) issued a decision in Staab v. McDonald, 28 Vet. App. 50 (2016), in which the Court found that, after Congress amended 38 U.S.C.A. § 1725 in 2009, VA's regulation that makes it a condition for reimbursement for emergency treatment that "[t]he veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment," 38 C.F.R. § 17.1002(f), became wholly inconsistent with the plain language of the statute, and that Congress intended VA to reimburse a veteran for that portion of expenses not covered by a third party insurer.  Id. at 53-55.  Consequently, the Court set aside 38 C.F.R. § 17.1002(f) as invalid.  Hence, that portion of the VA Medical Center's decision that denied the Veteran's claim based upon his having other insurance coverage is no longer a valid reason for denying his claim.  Such should be reconsidered on remand.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA records from May 2014 relating to the Veteran's claim, including telephone call records to the VA 24-Hour After Hours Call Center and any records relating to authorization of emergency treatment (including any records from any administrative files).  

2.  Contact the Veteran and ask him to provide a release for VA to obtain records from the private medical facility that treated him on May 4, 2014 so that more detailed records can be obtained, to include any call records to VA as reported by the Veteran.  Upon receipt of the release form, all such records should be requested, to include any administrative records that would show calls to VA on behalf of the Veteran.  

3.  After the above requested records are obtained an associated with the claims file, readjudicate the Veteran's claim providing adequate reasons and bases for the decision reached with discussion of the evidence of record supporting the decision.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




